Citation Nr: 1709054	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  07-10 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a psychiatric disability, to include bipolar disorder.


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The appeal was previously remanded in September 2014 for further development.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that the Veteran is provided every possible consideration.  In a February 2005 statement, the Veteran stated that he injured his back after falling from a truck while in service and that he was having a manic episode at the time.

Some of the Veteran's service medical records may have been destroyed in a fire at the National Personnel Records Center (NPRC), and there are no available service records indicating evidence of any injury or event in service except the Veteran's service separation form.  The Veteran has submitted a copy of DD Form 214 which states "Claim Allowed:  1) Low Back; 2) Right ear, neck and head; and 3) Scraped back" under the remarks section.  However, the DD Form 214 obtained from the service department does not contain that notation.

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for benefits, unless no reasonable possibility exists that assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  Where a Veteran's service records are lost or destroyed, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

The Board finds that an appropriate agency or expert should review the DD Form 214 submitted by the Veteran to determine its authenticity.

Accordingly, the case is REMANDED for the following action:

1.  Request that an appropriate agency or expert examine the DD Form 214 submitted by the Veteran which states "Claim Allowed:  1) Low Back; 2) Right ear, neck and head; and 3) Scraped back" under the remarks section, and the DD Form 214 received from the service department, which does not contain that notation in the remarks section.  That agency or expert should opine whether it is at least as likely as not (50 percent or greater probability) that the DD Form 214 submitted by the Veteran is authentic.  The examiner should discuss whether the notation in the Remarks section of the DD Form 214 submitted by the Veteran is information that would typically have been included in a DD Form 214 issued at that time.  If original copies of both documents are needed, they should be obtained, to include requesting an original copy of the DD Form 214 submitted by the Veteran.

2.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

